GUNTHER, Judge.
State Title & Guaranty Co., Inc., appeals from an order of the trial court denying its motion for attorney’s fees pursuant to section 57.105, Florida Statutes (1983). We reverse.
The issue is whether the trial court, after specifically finding that there was no justi-ciable issue of fact or law, erred when it did not award attorney’s fees to the appellant, the prevailing party, pursuant to section 57.105, Florida Statutes (1983).
Once the court made the finding that there was no justiciable issue of law or fact, the mandatory language of the statute required the court to award attorney’s fees to the prevailing party. See Wright v. Acierno, 437 So.2d 242 (Fla. 5th DCA 1983); Galbraith v. Inglese, 402 So.2d 574 (Fla. 4th DCA 1981).
REVERSED AND REMANDED for a hearing to determine an award of attorney’s fees.
WALDEN and DELL, JJ., concur.